Cardona, P.J.
Appeal from an order of the Supreme Court (Aulisi, J.), entered October 20, 2009 in Fulton County, which granted petitioner’s application pursuant to CELR 7503 to stay arbitration between the parties.
While respondent Marcia Malatino (hereinafter respondent) was returning to work after taking a break in the employer’s parking lot, she walked into a piece of sheet metal extending approximately five feet beyond the tailgate of a coworker’s parked pickup truck,1 sustaining facial lacerations and a broken nose. According to the record, the coworker had torn the sheet metal off a building on his property and planned to deliver it to a junkyard after work.
Thereafter, respondent settled with the coworker’s automobile liability insurer for $25,000—the policy limit—and received a lump-sum workers’ compensation award. Seeking additional compensation, respondent subsequently demanded arbitration *968as a named insured under the supplemental underinsured motorists provisions of an insurance policy issued by petitioner. Petitioner sought to stay arbitration on the grounds that respondent’s injuries did not, as required by the policy, arise out of the “ownership, maintenance or use” of the coworker’s motor vehicle and, alternatively, because respondent was injured as a result of the alleged negligence of a coworker, workers’ compensation was her exclusive remedy (see Workers’ Compensation Law § 29 [6]). Supreme Court, finding, among other things, that there was no use or operation of the vehicle, granted petitioner’s application, and this appeal ensued.
Initially, we note that the issue herein involves the right to arbitration under the specific terms of the parties’ supplemental underinsured motorists policy and not the application of any statutory no-fault provisions.2 A court may grant an application to stay arbitration “where ‘the particular claim sought to be arbitrated is outside [the] scope’ of the agreement to arbitrate” (Matter of Farm Family Cas. Ins. Co. [Trapani], 301 AD2d 740, 741 [2003], quoting Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 7 [1980]). Generally, “policies of insurance are to be construed liberally in favor of the insured and strictly against the insurer” (Penna v Federal Ins. Co., 28 AD3d 731, 731 [2006]; see Government Empls. Ins. Co. v Kligler, 42 NY2d 863, 864 [1977]; see generally Turkow v Erie Ins. Co., 20 AD3d 649, 650 [2005]). Where ambiguity exists as to coverage, doubt should be resolved in favor of the insured (see Handelsman v Sea Ins. Co., 85 NY2d 96, 101 [1994]; Penna v Federal Ins. Co., 28 AD3d at 731). Supplemental underinsured motorists coverage policies, such as the one at issue herein, apply only when an insured’s injuries are “caused by an accident arising out of such [underinsured] motor vehicle’s ownership, maintenance or use” (11 NYCRR 60-2.3 [f] [II]; see Matter of Farm Family Cas. Ins. Co. [Trapani], 301 AD2d at 741). “Use” of a vehicle encompasses more than just driving, and extends to other incidental activities (see Rowell v Utica Mut. Ins. Co., 77 NY2d 636, 639 [1991]). Furthermore, the use of the underinsured vehicle must be a proximate cause of the injuries for which coverage is sought (see Matter of Farm Family Cas. Ins. Co. [Trapani], 301 AD2d at 741).
Clearly, the pickup truck was not being operated at the time of the accident—having been parked in the employer’s lot when the coworker arrived at work. The focus herein, however, is whether the vehicle was in use so as to fall within the scope of *969the terms of the supplemental underinsured motorists policy. Here, at the time of respondent’s injury, the pickup truck was being used by the coworker to transport the sheet metal to the junkyard after work. Construing the language of the supplemental underinsured motorists policy liberally “in favor of the insured and strictly against the insurer” (Penna v Federal Ins. Co., 28 AD3d at 731), and given the causal connection between the use of the pickup truck to transport the sheet metal and respondent’s injuries, we find that respondent’s request for arbitration falls within the scope of the parties’ agreement. Accordingly, under the particular circumstances herein, the application for a stay of arbitration should have been denied.
Furthermore, the record is clear that the use of the pickup truck to transport the sheet metal was unrelated to the coworker’s employment and, therefore, the exclusive remedy provision of Workers’ Compensation Law § 29 (6) is inapplicable and cannot form the basis for granting the stay of arbitration.
Spain, Stein and Egan Jr., JJ., concur.

. No red flag was placed on the sheet metal in accordance with Vehicle and Traffic Law § 375 (27) despite the fact that it protruded more than four feet beyond the tailgate of the pickup.


. Thus, we do not find the dissent’s reference to cases interpreting no-fault provisions in insurance policies to be applicable.